Citation Nr: 1023226	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-14 747	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) with emphysema.

3.  Entitlement to service connection for lung disease.

4.  Entitlement to service connection for an anemic blood 
disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for type II diabetes 
mellitus.

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

8.  Entitlement to non-service-connected pension.

9.  Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the Veteran's case 
was subsequently transferred to the North Little Rock, 
Arkansas RO.

In December 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issue of entitlement to service connection for residuals 
of frozen feet has been raised by the record in a January 
2009 statement and at the Veteran's December 2009 Board 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Rheumatoid arthritis is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service and arthritis was not manifested within one year of 
service discharge.

2.  COPD with emphysema is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service.

3.  A lung disease is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service.

4.  An anemic blood disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service and primary anemia was not manifested within one year 
of service discharge.

5.  A heart disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service and cardiovascular-renal disease was not manifested 
within one year of service discharge.

6.  Type II diabetes mellitus is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service and such was not manifested within one year of 
service discharge.

7.  In December 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a 
withdrawal of the appeal regarding the issues of entitlement 
non-service-connected pension and entitlement to special 
monthly pension is requested.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
the Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  COPD with emphysema was not incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A lung disease was not incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

4.  An anemic blood disorder was not incurred in or 
aggravated by the Veteran's active duty military service and 
may not be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

5.  A heart disorder was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

6.  Type II diabetes mellitus was not incurred in or 
aggravated by the Veteran's active duty military service and 
may not be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

7.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran regarding the issue of entitlement non-service-
connected pension have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

8.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran regarding the issue of entitlement to special 
monthly pension have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2008 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims, of the 
Veteran's and VA's respective duties for obtaining evidence, 
and of the general criteria regarding the assignment of a 
disability rating and an effective date if service connection 
was awarded.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board acknowledges that the 
Veteran has reported that he has been treated for 40 years at 
the VA Medical Center in Memphis, Tennessee.  The VA 
treatment records associated with the claims folder are dated 
beginning in April 1998.  The record of the Veteran's 
treatment dated in April 1998 indicates that it was his 
initial treatment at the VA Medical Center in Memphis.  As 
such, the Board finds that all available VA records have been 
associated with the claims file.  Additionally, the Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.

The Board notes that the Veteran has not been afforded a VA 
medical examination in regard to his claimed conditions.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the Veteran's service 
treatment records that the Veteran was diagnosed with or 
treated for any rheumatoid arthritis, COPD with emphysema, 
lung disease, anemic blood disorder, heart disorder, 
diabetes, or carpal tunnel syndrome.  While the Veteran has 
been diagnosed with these disorders in treatment notes dated 
since service, there is no indication that any of these 
disorders may be related to the Veteran's active service.  
Specifically, as will be discussed herein, there is no 
competent evidence that such disorders are related to the 
Veteran's military service, to include his exposure to cold 
weather.  In this regard, the Veteran's service treatment 
records are negative for complaints, treatment, or diagnoses 
referable to the claimed conditions and his post-service 
treatment records fail to reveal diagnoses until at least 30 
years after his discharge.  Moreover, the Board finds that 
the Veteran is not competent to offer his opinion on such a 
complex medical question.  Furthermore, he has not alleged a 
continuity of symptomatology with respect to the claims 
decided herein.  As such, the Board finds it unnecessary to 
afford the Veteran a VA medical examination.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as primary anemia, arthritis, 
cardiovascular-renal disease, and diabetes mellitus, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
rheumatoid arthritis, COPD with emphysema, lung disease, an 
anemic blood disorder, a heart disorder, and type II diabetes 
mellitus.  The Veteran contends that such diseases and 
disorders are due to his exposure to cold in service.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for his claimed diseases 
and disorders.  Additionally, the Veteran underwent a chest 
X-ray in August 1956 that revealed normal lungs.  Upon 
examination at separation from service in October 1957 the 
Veteran was not noted to have any musculoskeletal, 
respiratory, blood, or heart disorder.  Such examination also 
showed that the Veteran's albumin and sugar were negative.  
At the time of the examination, the Veteran denied currently 
or ever having swollen or painful joints, chronic or frequent 
colds, sinusitis, asthma, shortness of breath, pain or 
pressure in the chest, chronic cough, palpation or pounding 
heart, high or low blood pressure, sugar or albumin in the 
urine, or arthritis or rheumatism. 

The Veteran's post service treatment records reveal that in 
an August 2000 treatment note he was noted to have been 
diagnosed with seronegative rheumatoid arthritis since 1990.  
Additionally, he was diagnosed with mild to moderate COPD in 
May 2002 and has been consistently diagnosed with an 
obstructive ventilatory defect since that time.  The Veteran 
was also diagnosed with chronic bronchitis in October 2008.  
Such post-service treatment records show a diagnosis of 
anemia in January 2008.  Additionally, the Veteran was 
diagnosed with coronary artery disease in January 2002.  Test 
results at that time suggested right ventricular conduction 
delay.  In April 2002 a stress test found the Veteran to be 
negative for stress induced myocardial ischemia.  In June 
2002 the Veteran was diagnosed with angina.  In May 2004 he 
was found to have a normal sinus rhythm, right bundle branch 
block, and an abnormal electrocardiogram.  In a January 2008 
treatment note, the Veteran was diagnosed with hypertension.  
Such post service treatment records further reveal that the 
Veteran was diagnosed with diet controlled diabetes mellitus 
in August 2000.  

As the Veteran has diagnoses of anemia, arthritis, 
cardiovascular disease, and diabetes mellitus, the Board has 
first considered whether service connection is warranted on a 
presumptive basis.  However, the record fails to show that 
the Veteran manifested such diseases to a degree of 10 
percent within the one year following his service discharge 
in November 1957.  As such, presumptive service connection is 
not warranted for his claimed conditions.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds that direct service connection is not 
warranted for the Veteran's diseases and disorders.  In this 
regard, his post-service treatment records do not reveal any 
indication that the Veteran's claimed conditions may be 
related to his active service.  Moreover, the evidence 
reflects that the Veteran was not diagnosed with his claimed 
conditions until at least 30 years, and in some instances, 
much longer, after his service discharge in November 1957.  
This is significant evidence against the Veteran's claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim).  Additionally, no 
medical professional has related the Veteran's claimed 
conditions to his active service, to include his exposure to 
cold weather.

The Board observes that the Veteran has contended on his own 
behalf that his claimed conditions are related to his 
military service, to include his in-service exposure to cold 
weather.  While he is competent to testify as to his 
symptomatology as well as his in-service exposure to cold 
weather, he is not competent or qualified, as a layperson, to 
render an opinion concerning the complex medical relationship 
between his claimed conditions, as diagnosed above, and his 
in-service exposure to cold weather.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Board acknowledges that the United States 
Court of Appeals for the Federal Circuit has held that lay 
testimony could, in certain circumstances, constitute 
competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), in the instant case, the Board finds 
that the question regarding the potential relationship 
between the Veteran's claimed conditions and his in-service 
exposure to cold weather to be complex in nature.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide 
evidence as to more complex medical questions).  As such, the 
Board finds the Veteran's statements regarding a nexus 
between his claimed conditions and in-service exposure to 
cold weather to be of little probative value as he is not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his claimed conditions are 
outweighed by the absence of complaints and findings in 
service treatment records and the lack of complaints or 
treatment for many years after discharge.  The Board is 
cognizant that the lack of contemporaneous medical records 
does not, in and of itself, render lay evidence not credible.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  
However, the Board observes that the Veteran has not alleged 
a continuity of symptomatology with respect to his rheumatoid 
arthritis, COPD with emphysema, lung disease, anemic blood 
disorder, heart disorder, and/or type II diabetes mellitus.  
Therefore, the Board finds that service connection for such 
diseases and disorders is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for rheumatoid arthritis, COPD with 
emphysema, lung disease, anemic blood disorder, heart 
disorder, and type II diabetes mellitus.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claims must be denied.  38 U.S.C.A. § 5107.

III.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In December 2009 the Veteran's representative stated at a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO that the Veteran wished to withdraw his appeal 
regarding the issues of entitlement non-service-connected 
pension and entitlement to special monthly pension.  A 
transcript of that hearing is of record.  Because the 
Veteran's representative's statements offered during the 
Veteran's December 2009 hearing were later reduced to writing 
and incorporated into the record in the form of a written 
transcript, the transcript of that hearing has been accepted 
as his withdrawal of his substantive appeal regarding the 
issues of entitlement non-service-connected pension and 
entitlement to special monthly pension.  See Tomlin v. Brown, 
5 Vet. App. 355 (1993).

The Veteran, through his authorized representative, has 
withdrawn the appeal regarding the issues of entitlement non-
service-connected pension and entitlement to special monthly 
pension and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals 
regarding the issues of entitlement non-service-connected 
pension and entitlement to special monthly pension and they 
are dismissed.


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for COPD with emphysema is denied.

Service connection for lung disease is denied.

Service connection for anemic blood disorder is denied.

Service connection for a heart disorder is denied.

Service connection for type II diabetes mellitus is denied.

The appeal with respect to the issue of entitlement to non-
service-connected pension is dismissed.

The appeal with respect to the issue of entitlement to 
special monthly pension is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim of entitlement to service connection for carpal tunnel 
syndrome so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he currently has bilateral carpal 
tunnel syndrome as a result of his service as a rocket 
launcher gunner.  Specifically, he alleges that holding and 
firing his weapon resulted in wrist pain and weakness.  The 
Veteran testified at his December 2009 Board hearing that he 
has experienced wrist symptoms during and after service that 
have continued to the present time.  As such, he alleges that 
service connection for bilateral carpal tunnel syndrome is 
warranted.

Upon a review of the record, the Board finds that a remand is 
necessary in order to afford him a VA examination so as to 
determine the nature and etiology of his bilateral carpal 
tunnel syndrome.  In this regard, the Veteran's service 
discharge form indicates that his military occupational 
specialty was in the light weapons infantry.  As such, his 
description of his duties as a rocket launcher gunner are 
consistent with his documented military occupational 
specialty.  Additionally, the Veteran's post service 
treatment notes reveal that he was found to have signs and 
symptoms of bilateral carpal tunnel syndrome in May 2006.  In 
August 2006, after an electromyogram, he was diagnosed with 
bilateral carpal tunnel syndrome.  Moreover, the Veteran has 
testified competently and credibly that he has experienced 
wrist pain and weakness since his time in the military.  
Therefore, the Board finds that a remand is necessary in 
order to afford the Veteran a VA examination so as to 
determine the nature and etiology of his bilateral carpal 
tunnel syndrome. 

Additionally, while on remand, any outstanding treatment 
records from the Memphis VA Medical Center dated from March 
2009 to the present should be obtained for consideration in 
the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain treatment records from the 
Memphis VA Medical Center dated from March 
2009 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of his bilateral 
carpal tunnel syndrome.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner should offer an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that the Veteran's 
currently diagnosed bilateral carpal 
tunnel syndrome is related to his military 
service, to include his duties in the 
light weapons infantry.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his bilateral 
carpal tunnel syndrome and the continuity 
of symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).
  


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


